[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 5, 2007
                               No. 06-13800                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                      D. C. Docket No. 06-20013-CR-JLK

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

HARVEY LEE LITTLE,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (June 5, 2007)

Before DUBINA, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Harvey Lee Little appeals his convictions for possession with intent to
distribute marijuana and possession of a firearm by a convicted felon. He contends

on appeal that he was denied a fair trial because the district court (1) erroneously

admitted irrelevant and prejudicial evidence; and (2) erred when it refused to give

the jury that convicted him an instruction on the defense of entrapment.

                                          (1)

      At Little’s trial, the government presented evidence that Little met a

confidential informant (“CI”) and an undercover agent on a neighborhood street

where Little produced marijuana and a pistol, and offered to sell these items to

them. During this encounter, the three discussed a possible home invasion robbery

to steal cocaine, at the suggestion of the undercover agent. At trial, Little objected

when the agent began to describe how the robbery would take place. Little argued

that the evidence was not only irrelevant, but also that its probative value was

substantially outweighed by its prejudice, and therefore inadmissible pursuant to

Fed. R. Evid. 403. The court sustained the objection and provided the jury with a

limiting instruction. Little did not object to this instruction, which informed the

jury not only that Little was not charged with such an offense, but also that such an

offense was never actually committed. Little now argues that the admission of this

evidence rendered his trial unfair, as it involved a serious crime that tended to

suggest his guilt on an inappropriate basis.



                                           2
      After a careful review of the record, as well as the parties’ briefs, we find no

reversible error. Rule 403 is an “extraordinary remedy . . . which should be used

sparingly since it permits the trial court to exclude concededly probative evidence.”

United States v. Wright, 392 F.3d 1269, 1276 (11th Cir. 2004), quoting United

States v. Fallen, 256 F.3d 1082, 1091 (11th Cir. 2001)). The court cured any

unfair prejudice it caused when it told the jury that Little was not charged with the

planned robbery. Any unfair prejudice that might have existed was mitigated by

the district court’s limiting instruction, which the jury is presumed to follow. See

United States v. Kennard, 472 F.3d 851, 858 (11th Cir. 2006), petition for cert.

filed, (March 14, 2007) (No. 06-10149). Moreover, any error would be harmless

as there was more than sufficient evidence in the record to support Little’s

conviction without considering the evidence of the planned robbery.

                                          (2)

      We also find no merit to Little’s argument that the district court erred when

it refused to give the jury instruction on entrapment.

      Little testified that the confidential informant had called him at least 200

times, for more than two years, to try to sell him guns and drugs, and that he was

therefore entitled to a jury instruction on entrapment. In order to warrant an

instruction on entrapment, a defendant must provide “evidence sufficient to raise a



                                           3
jury issue that the government’s conduct created a substantial risk that the offense

would be committed by a person other than one ready to commit it.” United States

v. Alston, 895 F.2d 1362, 1367 (11th Cir. 1990). The entrapment defense consists

of two elements: (1) “government inducement of the crime,” and (2) lack of

predisposition on the part of the defendant.” United States v. Ryan, 289 F.3d 1339,

1343 (11th Cir. 2002).

      As to the marijuana count, even viewing the evidence in a light most

favorable to Little, the district court did not err by finding that Little was “ready,

willing [,] and able to break the law,” and the government merely provided an

opportunity. Little, who had previously been convicted of possession with intent

to distribute marijuana when he was found with “59 small baggies” of marijuana,

did not resist the transaction while speaking to the detective on the day of the

offense. In addition, Little himself testified that he had regularly purchased

marijuana from the CI.

      As to the firearm count, since Little withdrew his request for an entrapment

instruction, the issue is waived and we will review it only for plain error. United

States v. Olano, 507 U.S. 725, 732, 113 S. Ct. 1770, 1777, 123 L. Ed. 2d 508

(1993). Little does not point us to any current law that would make the failure to

give an entrapment instruction, in the absence of a request to do so, reversible



                                            4
error. Nor are we able to find that the failure to give the instruction at Little’s trial

affected his substantial rights. Therefore, there is no plain error.

      After considering the two issues presented by Little on appeal, we find that

he was not denied a fair trial.

      AFFIRMED.




                                            5